DETAILED ACTION
This is in response to Appeal Brief dated 5/31/22.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matt Washburn (Reg. # 69,358) on August 17, 2022.
The application has been amended as follows: 

1.  (Currently Amended) An apparatus comprising:
a processor configured to cause a device to:
perform first wireless communications according to a first radio access technology (RAT) within a first bandwidth part (BWP) of a first frequency band, wherein wireless communications according to one or more other RATs also take place in the first frequency band;
receive, as part of the first wireless communications, control information subsequent to a successfully completed listen-before--talk (LBT) procedure by the device within a specified portion of a second BWP of the first frequency band, wherein the control information instructs the device to communicate within the second BWP, wherein the second BWP contains the first BWP and the first BWP does not contain the specified portion of the second BWP; 
begin communicating within the second BWP in response to receiving the control information; and
switch back from communicating within the second BWP to communicating within the first BWP at least in response to a channel occupancy time for present wireless communications of the device ending.

2.  (Currently Amended) The apparatus of claim 1, wherein the control information is comprised in downlink control information.

3.  (Currently Amended) The apparatus of claim 1, wherein the processor is configured to cause the device to receive the control information from a base station.

4.  (Previously Presented) The apparatus of claim 1, wherein the first frequency band is in an unlicensed frequency spectrum.

5. (Original) The apparatus of claim 1, wherein the processor is configured to cause the device to monitor the first BWP for an initial signal that carries control information, subsequent to a successfully completed LBT procedure within the first BWP.

6.  (Currently Amended) The apparatus of claim 1, wherein the processor is configured to cause the device to switch back from communicating within the second BWP to communicating within the first BWP in response 

expiration of a BWP-inactivity timer.

7.  (Original) The apparatus of claim 1, wherein the first BWP is a narrowband BWP.

8.  (Previously Presented) The apparatus of claim 1, wherein the device is one of a group of devices, wherein each respective device in the group of devices operates in a different respective default BWP assigned to the respective device in the first frequency band.

9.  (Original) The apparatus of claim 8, wherein the different respective default BWPs assigned to the group of devices are non-overlapping.

10.  (Previously Presented) The apparatus of claim 9, wherein remaining BWPs not assigned in the first frequency band as the different respective default BWPs overlap to ensure better spectrum efficiency.

11.  (Previously Presented) The apparatus of claim 1, wherein a size of the specified portion of the second BWP is defined according to a type of expected interference from communications performed according to the one or more other RATs in the first frequency band.

12.  (Currently Amended) A device comprising:
radio circuitry configured to facilitate wireless communications of the device; and
a processor communicatively coupled to the radio circuitry and configured to interoperate with the radio circuitry to:
perform first wireless communications according to a first radio access technology (RAT) over a first carrier corresponding to a first frequency band, wherein wireless communications according to one or more other RATs also take place in the first frequency band;
receive, as part of the first wireless communications, control information subsequent to a successfully completed listen-before-talk (LBT) procedure within a second frequency band, wherein the control information instructs the device to communicate over a second carrier corresponding to [[a]] the second frequency band, wherein wireless communications according to one or more other RATs also take place in the second frequency band, 
communicate over the second carrier while also communicating over the first carrier in response to receiving the control information; and
cease communicating over the second carrier at least in response to a channel occupancy time for present wireless communications of the device ending.

13.  (Currently Amended) The device of claim 12, wherein the processor is configured to further 
 interoperate with the radio circuitry to monitor the first frequency band for an initial signal that carries control information, subsequent to a successfully completed LBT procedure within the first frequency band.

14.  (Currently Amended) The device of claim 12, wherein the control information is included in downlink control information.

15.  (Currently Amended) The device of claim 12, wherein the processor is configured to further interoperate with the radio circuitry to:
receive second control information instructing the device to no longer communicate over the second carrier; and
cease communicating over the second carrier while still communicating over the first carrier in response to receiving the second information.

16.  (Currently Amended) A non-transitory memory element storing instructions executable by a processor to cause a device to:
perform first wireless communications according to a first radio access technology (RAT) within a first bandwidth part (BWP) of a first frequency band, wherein wireless communications according to one or more other RATs also take place in the first frequency band;
receive, as part of the first wireless communications, control information subsequent to a successfully completed listen-before-talk (LBT) procedure within a specified portion of a second BWP of the first frequency band, wherein the second BWP contains the first BWP and the first BWP does not contain the specified portion of the second BWP; 
begin communicating within the second BWP in response to receiving the control information; and
switch back from communicating within the second BWP to communicating within the first BWP at least in response to a channel occupancy time for present wireless communications of the device ending.

17.  (Currently Amended) The non-transitory memory element of claim 16, wherein the control information is comprised in downlink control information, and the first frequency band is in an unlicensed frequency spectrum.

18.  (Original) The non-transitory memory element of claim 16, wherein the instructions are executable by the processor to cause the device to monitor the first BWP for an initial signal that carries control information, subsequent to a successfully completed LBT procedure within the first BWP.

19.  (Currently Amended) The non-transitory memory element of claim 16, wherein the instructions are executable by the processor to cause the device to switch back from communicating within the second BWP to communicating within the first BWP in response to 

expiration of a BWP-inactivity timer.

20.  (Previously Presented) The non-transitory memory element of claim 16, wherein the device is one of a group of devices, wherein each respective device in the group of devices operates in a different respective default BWP assigned to the respective device in the first frequency band;
wherein the different respective default BWPs assigned to the group of devices are non- overlapping; and
wherein remaining BWPs not assigned in the first frequency band as the different respective default BWPs overlap to ensure better spectrum efficiency.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1, 12, and 16 teach, among other things, … receive, as part of the first wireless communications, control information subsequent to a successfully completed listen-before--talk (LBT) procedure by the device within a specified portion of a second BWP of the first frequency band, wherein the control information instructs the device to communicate within the second BWP, wherein the second BWP contains the first BWP and the first BWP does not contain the specified portion of the second BWP … begin communicating within the second BWP in response to receiving the control information … and switch back from communicating within the second BWP to communicating within the first BWP at least in response to a channel occupancy time for present wireless communications of the device ending.
Independent claims 1, 12, and 16, when taken as a whole, constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-20 have been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468